Detailed Action
Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Amendment filed on 11/16/2021 has been entered. Claims 1-20 are pending and are allowed. 
2.        In view of applicant’s submissions, arguments and amended claims filed on 11/16/2021, the amended claims 1-20 are allowed, and the prior Drawing Objection, the prior 112(b) Rejections of claims 11-20, the prior 101 Rejections of claims 1-20, the prior 102 Rejections of claims 1-20, and the prior Double Patenting Rejections of claims 1-20 are withdrawn for the reasons stated below.

3. 	Regarding the Drawing Objection, Applicant’s arguments with respect to the Drawing Objection are persuasive and Examiner hereby withdraws the Drawing Objection.

4.	Regarding the Claim Rejections under 35 USC § 112(b), Examiner hereby withdraws the Claim Rejections - 35 USC § 112(b) of claims 1-20 because claims 1-20 have been amended and overcome the rejection.


	
5.	Regarding the Claim Rejections under 35 USC § 101, Examiner hereby withdraws the Claim Rejections - 35 USC § 101 of claims 1-20 because the amended claim limitations “a request for point-of-sale devices that have currency repository space available to accept the currency; identifying, based on the one or more responses to the request, a point-of- sale device of a plurality of point-of-sale devices that has the currency repository space available to accept the currency; and generating for display a notification indicating an identity of the point-of-sale device” integrate the abstract idea into a practical application of a technical improvement to processing currency deposit requests using an intelligent teller machine “”ITM”) [See representative independent claims 1 and 11]. Also, the same reasons of patentability under 35 USC § 101 apply to dependent claims (2-10) and (12-20) for dependent from independent claims 1 and 11 since they include the limitations of claim 1 or 11.

6.	Regarding the Claim Rejections under 35 USC § 102, Examiner hereby withdraws the Claim Rejections - 35 USC § 102 of claims 1-20 because the amended claim limitations of "transmitting, onto a network, a request for point-of-sale devices that have currency repository space available to accept the currency; identifying, based on the one or more responses to the request, a point-of- sale device of a plurality of point-of-sale devices that has the currency repository space available to accept the currency; and generating for display a notification indicating an identity of the point-of-sale device” are not found in the prior art.

7.	Regarding the Double Patenting Rejections, Examiner hereby withdraws the Double Patenting Rejections of amended instant claims 1-20 because these amended claims and the previously allowed claims in parent application 16/380,249 are sufficiently different in scope such that the double-patenting rejection is no longer required.

Relevant Prior Art
8. 	The prior art made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose the specific claimed combination of features listed in the amended claims.
	Nagayoshi et al. (U.S. Pub. No. 2004/0084521) teaches an automatic teller machine capable of verifying the authenticity of bank notes while maintaining high-speed execution of transactions. The machine comprises a bill validator outputs a result of verification of whether a received note could be classified or not, and a cash box for notes unclassified by verification results, and a cash box for notes other than unclassified notes. After transaction hours, re-verification is carried out, in which notes are retrieved one sheet at a time from the unclassified note box and sensed again by a sensor, and the bill validator receives a signal from the sensor and re-verifies the note by using an algorithm with higher accuracy than in verification at the time of a receiving transaction. 
	Levitov (U.S. Pub. No. 2008/0087720) teaches a biometric access control system and method for currency-handling machines such as merchandise vending machines, payphones, copy machines, video game machines, pool and pin-ball machines, slot machines, parking meters, and automatic teller machines has two principal components--a digital authentication device ("DAD") that is installed within the currency-handling machine, and a mobile biometric data collection device ("MDCD") that a currency-handling machine servicer takes with him or her along his or her currency-collection route. In operation, a previously-collected reference biometric template for a servicer is stored on the MDCD and compared with a fresh biometric sample taken by a biometric sensor built into the MDCD. An authenticated servicer is then provided with access to the currency-handling machine. Preferably, the MDCD also maintains an audit trail of the time and location of each access attempt and the identity of the servicer. 
	Akutsu et al. (U.S. Pub. No. 2003/0004878) teaches a service providing system includes an automated transaction machine (ATM), installed in a nonbank location of a fee recipient entity under a payment-by-results contract with a service provider, a history information obtaining unit for obtaining electronic history information of the ATM, and an ATM placement fee determination unit, operatively connected with the history information obtaining unit, for determining an ATM placement fee, which is to be paid to the fee recipient entity, based on the electronic history information obtained in the history information obtaining unit. In the service providing system, an ATM placement fee is fairly determined based on contribution to the service provider, such as the number of transactions performed on the individual ATM, and the fee recipient entity keenly tries to keep the ATM in proper condition for service. 

9.       As a final matter, any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
10.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696